Title: From George Washington to John Hancock, 13–14 October 1777
From: Washington, George
To: Hancock, John



Sir,
Head Quarters [Pa.] Octor 13th[–14] 1777

Since I had the honor of addressing you on the 11th Inst., nothing material has happened between our Army and General Howes. The inclosed Copies of Commodore Hazelwood and Colonel Bradfords Letters will shew the situation of affairs in the Navy and at Fort Mifflin on the 11th which are the latest accounts I have received from thence; But there has been a warm Canonade since, which continued with but little intermission, till between Two and Three OClock yesterday Afternoon when it ceased. The result I have not heard, but I hope from the determined Spirit of the Fleet and the Garrison matters continue as we could wish.

I received an Express last night from Genl Putnam informing me of the Capture of Fort Montgomery and the consequent evacuation of Peekskill. I should send Copies of his letters to me, but as the Express who brought them, had dispatches for Congress, I conclude he has advised them fully on the subject. These events may have an unhappy influence on our Northern affairs, but as the Connecticut Militia seem to be coming in fast and Govr Clinton is exerting himself to bring out the force of New York, If Genl Putnam can but keep pace with their fleet in their progress up the River, I hope he will be able to frustrate their design of relieving Genl Burgoyne and that every thing will still terminate well in that Quarter.
It gives me pain to repeat so often the wants of the Army, and nothing would induce me to it, but the most urgent necessity. Every mode hitherto adopted for supplying them has proved inadequate, notwithstanding my best endeavours to make the most of the means, which have been in my power. The inclosed return will shew how great our deficiency in the most essential Articles. What new Expedient Congress can devise for more effectually answering these demands I know not, persuaded as I am, that their closest attention has not been wanting to a matter of so great importance. But circumstanced as we are, I am under an absolute necessity of troubling them, that if any new source can be opened for alleviating our distresses, it may be embraced as speedily as possible. For it is impossible, that any Army so unprovided can long subsist, or act with that vigor, which is requisite to ensure success. The return now inclosed is for Troops present in Camp, besides which there are numbers in the several Hospitals totally destitute of the necessaries they require to fit them for the field, and on this account alone are prevented from joining their Corps. The Recruits coming in are also in the same melancholy predicament. I cannot ascertain with precision what quantity of Cloathing is at this time in Mr Mease’s hands, but from every account what he has can administer but a very partial relief. I know he is entirely bare of some of the most Capital Articles we want.
With respect to Cartouch Boxes, without which it is impossible to act, I cannot find from my inquiries, That there are any in store. Several of the Continental Troops are deficient in this instance, and what adds to our distress, there are but very few of the Southern Militia that are provided. I am trying to make a collection about the Country, but from the information I have receiv’d, the measure will be attended with but little success. This want tho’ not remedied immediately, may be removed in time, and I would take the liberty to recommend, that the earliest attention should be had to making a large supply. I would also advise, that much care should be used in choosing the Leather. None

but the best and thickest is proper for the purpose, and each Box should have a small inner flap for the greater security of the Cartridges against rain and moist weather. The Flaps, in general, are too small, and do not project sufficiently over the ends or sides of the Boxes. I am convinced of the utility nay necessity of these improvements, and that the adoption of them, tho’ they will incur an additional expence at first, will prove a considerable saving, and of the most beneficial consequences. For we know from unhappy experience in the severe rain, on the 16th Ulto the few Boxes we had of this construction preserved the amunition without injury, whilst it was almost wholly destroyed in those of the Common form, with a single flap.
There is one thing more, which I cannot omit mentioning to Congress, and which, in my opinion, has a claim to their most serious attention. I mean the general defective state of the Regiments which compose our Armies. Congress will find from a view of the returns transmitted from time to time that they do not amount to near half of their just complement. What can be done to remedy this, I know not—But it is certain every idea of voluntary enlistments seems to be at end—and it is equally certain, that the mode of drafting has been carried on with such want of energy in some states, and so much disregarded in others, that but a small accession of force has been derived from it. These facts are sufficiently interesting of themselves, but there are others to be added. I am told that Virginia in her regulations for drafting, extended her plan only to nine regiments that were first raised. In what Policy this was founded, I cannot determine but the other six are to receive no reinforcements from that source. Nor do matters stop here. The Engagements of the first nine regiments, I am informed were temporary, and according to the Officers accounts, the longest period to which any of the Men are bound to serve is next April. many are not obliged so long, and there are some, who claim a discharge at this time. I do not mention these things thro’ choice, but from a principle of duty, to the end that Congress may devise some timely effectual provision for the whole, if such shall be in their power. It is unnecessary to enlarge upon the subject, and I wi⟨ll⟩ only observe, that the consequences of calling the militia in⟨to the field in⟩ the course of the war, have been so severely and ruinously felt, that I trust our views will never be turned to them, but in cases of the greatest extremity.
In pursuance of the Resolution of Congress a Court of Inquiry has set upon Genl Sullivan. They met on the 10th & continued the examination till the 12th, when they came to the Inclosed opinion. The Depositions and papers which were before the Court were many and prolix. They are not transmitted, but they may be obtained from

the Court if wanted. Besides the depository proofs which they had of Wounded and dead Officers, they had many Gentlemen before em in Person. I have the honor to be with great respect Sir your most Obet hum. Servt

Go: Washington


P.S. Octor 14. I last night receiv’d letters from Commodore Hazelwood & Colo. Smith. The situation of affairs was nearly the same the Evening before as when the Commodore & Colo. Bradford wrote on the 10th & 11th. The Canonade mention’d above was from our Gallies at the Enemy’s redoubts.

